PER CURIAM.
In this appeal from the denial of unemployment compensation benefits, John D. Fish argues that the Unemployment Appeals Commission erred in upholding the referee’s decision that he had not been “paid wages for insured work equal to 1.5 times ... his high quarter wages during ... his base period.” § 443.091(1)©, Fla. Stat. (2000). The referee rejected his argument that income he realized in a single quarter from exercising stock options he had received as remuneration for employment should be excluded from his wages, as defined in section 443.036(40)(a), Flprida Statutes (2000).
On appeal, he explicitly abandons this argument in favor of an argument that his income from exercising stock options should be prorated over the whole time he was employed or, at least, over the life of the options. But this latter argument is not cognizable on appeal even to the Commission because it was not presented to the referee. See Fla. Admin. Code. R. 38E-3.002(1). Without reaching the merits of Mr. Fish’s contentions, we are; therefore, constrained to affirm.
AFFIRMED.
DAVIS, BENTON, and BROWNING, JJ., concur.